UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4807



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


NAKEYO NATRES BURKE,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:05-cr-00815-HMH)


Submitted:   March 25, 2008                 Decided:   March 27, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael W. Chesser, Aiken, South Carolina, for Appellant. Regan
Alexandra Pendleton, Assistant United States Attorney, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nakeyo Natres Burke pled guilty pursuant to a plea

agreement to conspiracy to possess with intent to distribute

cocaine and cocaine base in violation of 21 U.S.C. §§ 841, 846

(2000), and was sentenced to 151 months in prison.              Counsel for

Burke has filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), alleging that he has found no meritorious issues for

appeal but asserting that the district court should not have

classified Burke as a career offender pursuant to U.S. Sentencing

Guidelines (“USSG”) § 4B1.1 (2005).            Burke has filed a pro se

supplemental brief challenging only the reasonableness of his

sentence.    The Government has declined to file a responding brief.

Finding no error, we affirm the district court’s judgment.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

review.     After a Fed. R. Crim. P. 11 hearing at which Burke

admitted    his   guilt,*   the   district   court   adopted   the   findings

contained in the presentence investigation report, considered the

18 U.S.C. § 3553(a) (2000) factors, and sentenced Burke to the low

end of a properly calculated guidelines range.



     *
      Although it was error for the district court not to discuss
the particular portions of Burke’s plea agreement during the Rule
11 colloquy, and this error was plain, we conclude the error did
not affect Burke’s substantial rights. See United States v. Olano,
507 U.S. 725, 731-32, 734 (1993); United States v. Hughes, 401 F.3d
540, 547-48 (4th Cir. 2005).

                                    - 2 -
              We find that it was not error for the district court to

classify Burke as a career offender pursuant to USSG § 4B1.1.

Burke had two prior controlled substance offense convictions for

conduct that occurred on two separate occasions nearly one year

apart, and he was separately sentenced for those convictions nearly

six months apart. In fact, Burke’s counsel admits that the arrests

did not result from a single criminal investigation.                  We find that

these offenses were not part of a common scheme or plan.                   See USSG

§ 4B1.1(a) (2005); see also United States v. Breckenridge, 93 F.3d

132, 138-40 (4th Cir. 1996).

              Accordingly, we affirm the judgment of the district

court. This court requires that counsel inform Burke in writing of

his right to petition the Supreme Court of the United States for

further review.        If Burke requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    motion       this   court    for   leave    to     withdraw     from

representation.        Counsel's motion must state that a copy thereof

was served on Burke.          We dispense with oral argument because the

facts   and    legal    contentions     are    adequately     presented     in    the

materials     before    the    court   and     argument     would    not   aid    the

decisional process.

                                                                           AFFIRMED




                                       - 3 -